Title: From Thomas Jefferson to John Barnes, 5 February 1824
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monto
Feb. 5. 24.
I have to pay to Colo  Jon Trumbull the sum of 65.25 & have been expecting to hear of his arrival at Washn which he informed me he should visit this winter. not hearing of it however & not knowing where else to place it at his command, I have thought you would do me the favor to recieve it and hold it subject to his order. I have therefore this day desired Colo Bernard Peyton, my correspdt in Richmond to remit you that sum, and I  inclose a letter to  Col Trumbull requesting you to give it to him on his arrival in Washn unless you could find on enquiry where he is and forward it to him by mail.my health is quite good, and the use of my hand restored  to a certain degree. I hope to learn that you continue in health and I assure always with truth of my sincere frdshp & respectTh:J.